LEMMON, Judge,
dissents and assigns reasons.
The courts, in determining a parent’s fitness for custody when challenged on the basis of immoral behavior, have disregarded occasional sexual indiscretions attributable to human frailty. But this case involves a mother who, through constant course of deliberate and daily conduct over a period of five years, has demonstrated to the young daughters in her custody her opinion that sexual gratification should prevail over civil laws of marriage and family structure.1 Perhaps she is entitled to this opinion, but definitely she is not entitled to keep custody of her children and influence them as to the role of the family in civilized society.
The level of civilization in a society is no higher than the respect society holds for the family. In this case the standards that the mother set for herself and demonstrated to her children undermine respect for family status and constitute a flagrant and obvious disregard for rules of moral behavior. The ultimate consideration in every custody case is the best interest of the children, and that consideration in this case dictates removal of custody from the mother.
As to the father’s entitlement to custody, the evidence of one occasion in which the father spanked the child (whose custody is not at issue in this appeal) indicates no abusive or unreasonable treatment, and the daughter’s overreaction prompted the *701mother to telephone the doctor referred to in the majority opinion and have him speak to the child.2 Furthermore, the spanking was not such a traumatic experience as to prevent the child from deciding shortly thereafter to move in with her father.
The evidence in this record simply does not justify disqualifying the father for custody.
I would vote to take custody away from the mother and award custody to the father.

. If this were a divorce case brought by the husband grounded on adultery, the fact of adultery was undoubtedly proved, and the trial judge stated as much in his' reasons for judgment.


. This doctor owned the farm next to that owned by the mother’s fiance.